Exhibit 99.1 Ellomay Capital Reports First Quarter 2014 Results Tel-Aviv, Israel, June 30, 2014 – Ellomay Capital Ltd. (NYSE MKT: ELLO; TASE: ELOM) (“Ellomay” or the “Company”) an emerging operator in the renewable energy and energy infrastructure sector, today reported its unaudited financial results for the three month period ended March 31, 2014. Financial Highlights · Revenues were approximately $2.9 million for the three months ended March 31, 2014, and represent seasonal revenues for the winter months of January through March, with significantly lower photovoltaic energy production. · General and administrative expenses were approximately $1.2 million for the three months ended March 31, 2014, including nonrecurring expenses in the amount of approximately $0.4 million, such as payment of bonuses to employees. · Adjusted EBITDA was approximately $0.8 million for the three months ended March 31, 2014. · Financial expenses, net were approximately $1.4 million for the three months ended March 31, 2014, including interest accrued on the Company’s Series A Debentures issued in January 2014. · Share of losses of equity accounted investees was approximately $0.3 million for the three months ended March 31, 2014, primarily due to expenses in connection with the delay in the commencement of operations of the power plant operated by Dorad Energy Ltd., a Company investee (“Dorad”). · Total comprehensive loss was approximately $1.8 million in the three months ended March 31, 2014. · Net cash used in operating activities was approximately $0.4 million for the three months ended March 31, 2014, reflecting the collection of revenues for the winter months of November 2013 – January 2014. · During the three months ended March 31, 2014, the Company extended an additional aggregate amount of approximately $3.9 million to Dori Energy Ltd. in connection with Dorad’s funding requirements from Dori Energy pursuant to the agreement between Dorad and its shareholders. · In May 2014 Ellomay PV Two S.r.l., a wholly-owned Italian subsidiary of the Company, provided a notice to Unicredit S.p.A of its intention to voluntary repay its loan amounting to approximately EUR 4.8 million (approximately $6.6 million) as of March 31, 2014. The notice of early repayment was provided as this loan was under terms less beneficial to the Company compared to alternative financing resources. · As of June 15, 2014, the Company held approximately $22.7 million in cash and cash equivalents and approximately $6.3 million in restricted cash. · On June 22, 2014, the Company completed the issuance of NIS 80,341,000 Series A Debentures to Israeli classified investors in a private placement, in consideration for gross proceeds of approximately NIS 81.1 million (approximately $23.5 million), reflecting a price of NIS 1.01 per NIS 1 principal amount. The gross proceeds include an amount of approximately NIS 1.7 million (approximately US$0.5) that represents the first interest payment due on these additional Series A Debentures on June 30, 2014. Ran Fridrich, CEO and a board member of Ellomay commented: “Ellomay is providing its quarterly results for the first time. The results are in line with the Company's expectations and present a standard winter quarter. Ellomay continues to seek attractive investment opportunities. In May 2014 we were able to execute a binding letter of intent for an additional approximate 5.6 MWp transaction in the Spanish market. We believe such efforts will enable Ellomay to continue and maximize shareholder value.” Information for the Company’s Series A Debenture Holders As of March 31, 2014 (prior to the June 2014 expansion of the Series A Debentures), the Company’s Net Financial Debt (as such term is defined in the Series A Debentures Deed of Trust) was approximately $9.2 million (consisting of approximately $22.8 million of short-term and long-term debt from banks and other interest bearing financial obligations and approximately $32.9 million in connection with January 2014 Series A Debentures issuance, net of approximately $27 million of cash and cash equivalents and net of approximately $19.5 million of project finance and related hedging transactions of the Company's subsidiaries). Use of NON-IFRS Financial Measures Adjusted EBITDA is a non-IFRS measure and is defined as earnings before financial expenses, net, gain on bargain purchase, financial expenses, net, taxes, depreciation and amortization. The Company presents this measure in order to enhance the understanding of the Company’s historical financial performance and to enable comparability between periods. While the Company considers Adjusted EBITDA to be an important measure of comparative operating performance, Adjusted EBITDA should not be considered in isolation or as a substitute for net income or other statement of operations or cash flow data prepared in accordance with IFRS as a measure of profitability or liquidity. Adjusted EBITDA does not take into account the Company’s commitments, including capital expenditures, and restricted cash and, accordingly, is not necessarily indicative of amounts that may be available for discretionary uses. Not all companies calculate Adjusted EBITDA in the same manner, and the measure as presented may not be comparable to similarly-titled measures presented by other companies. The Company’s Adjusted EBITDA may not be indicative of the historic operating results of the Company; nor is it meant to be predictive of potential future results. The Company uses the term “Adjusted EBITDA” to highlight the fact that for the year ended December 31, 2013 the Company deducted the gain on bargain purchase from the net income. The Adjusted EBITDA is otherwise fully comparable to EBITDA information which has been previously provided for prior periods. See the reconciliation between the net income (loss) and the Adjusted EBITDA presented at the end of this Press Release. About Ellomay Capital Ltd. Ellomay is an Israeli based company whose shares are registered with the NYSE MKT, under the trading symbol "ELLO" and with the Tel Aviv Stock Exchange under the trading symbol "ELOM."Since 2009, Ellomay Capital focuses its business in the energy and infrastructure sectors worldwide. Ellomay (formerly Nur Macroprinters Ltd.) previously was a supplier of wide format and super-wide format digital printing systems and related products worldwide, and sold this business to Hewlett-Packard Company during 2008 for more than $100 million. To date, Ellomay has evaluated numerous opportunities and invested significant funds in the renewable, clean energy and natural resources industries in Israel, Italy and Spain, including: · Approx.22.6MW of photovoltaic power plants in Italy and 85% of 2.3MW of photovoltaic power plant in Spain; · 7.5% indirect interest, with an option to increase its holdings to 9.375%, in Dorad Energy Ltd. Israel's largest private power plant, with production capacity of approximately 800 MW, representing about 8% of Israel's total current electricity consumption; Ellomay Capital is controlled by Mr. Shlomo Nehama, Mr. Hemi Raphael and Mr. Ran Fridrich. Mr. Nehama is one of Israel's prominent businessmen and the former Chairman of Israel's leading bank, Bank Hapohalim, and Messrs. Raphael and Fridrich both have vast experience in financial and industrial businesses. These controlling shareholders, along with Ellomay's dedicated professional management, accumulated extensive experience in recognizing suitable business opportunities worldwide.The expertise of Ellomay's controlling shareholders and management enables the company to access the capital markets, as well as assemble global institutional investors and other potential partners.As a result, Ellomay is capable of considering significant and complex transactions, beyond its immediate financial resources. For more information about Ellomay, visit http://www.ellomay.com. Information Relating to Forward-Looking Statements This press release contains forward-looking statements that involve substantial risks and uncertainties, including statements that are based on the current expectations and assumptions of the Company’s management. All statements, other than statements of historical facts, included in this press release regarding the Company’s plans and objectives, expectations and assumptions of management are forward-looking statements.The use of certain words, including the words “estimate,” “project,” “intend,” “expect,” “believe” and similar expressions are intended to identify forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.The Company may not actually achieve the plans, intentions or expectations disclosed in the forward-looking statements and you should not place undue reliance on the Company’s forward-looking statements. Various important factors could cause actual results or events to differ materially from those that may be expressed or implied by our forward-looking statements including changes in regulation, seasonality of the PV business and market conditions. These and other risks and uncertainties associated with the Company’s business are described in greater detail in the filings the Company makes from time to time with Securities and Exchange Commission, including its Annual Report on Form 20-F. The forward-looking statements are made as of this date and the Company does not undertake any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Contact: Kalia Weintraub CFO Tel: +972 (3) 797-1111 Email: anatb@ellomay.com Condensed Consolidated Statements of Financial Position as at March 31, December 31, (Unaudited) (Audited) US$ in thousands Assets Current assets Cash and cash equivalents Short-term deposits - Restricted cash Trade receivables Other receivables and prepaid expenses Non-current assets Investments in equity accounted investees Financial asset Property, plant and equipment Restricted cash Other assets Total assets Liabilities and Equity Current liabilities Loans and borrowings Current maturities of debentures - Trade payable Accrued expenses and other payables Non-current liabilities Finance lease obligations Long-term bank loans Other long-term liabilities Debentures - Total liabilities Equity Share capital Share premium Treasury shares ) ) Reserves Accumulated deficit ) ) Total equity attributed to shareholders of the Company Non-Controlling Interest 34 28 Total equity Total liabilities and equity Condensed Consolidated Interim Statements of Comprehensive Income (loss) For the three For the Months ended Year ended March 31, December 31, (Unaudited) (Audited) US$ thousands (except per share amounts) Revenues Operating expenses Depreciation expenses Gross profit General and administrative expenses Gain on bargain purchase - Operating (loss) profit ) Financing income Financial income (expenses) in connection with derivatives, net ) Financing expenses ) ) Financing income (expenses), net ) ) Company’s share of losses of investees accounted for at equity ) ) Profit (loss) before taxes on income ) Tax benefit (taxes on income) 44 ) Net income (loss) for the period ) Income (loss) attributable to: Shareholders of the Company ) Non-controlling interests 6 19 Net income (loss) for the period ) Other comprehensive income : Foreign currency translation adjustments Total other comprehensive income Total comprehensive income (loss) for the period ) Income (Loss) per share Basic Income (Loss) per share ) Diluted Income (Loss) per share ) Condensed Consolidated Interim Statements of Changes in Equity Attributable to shareholders of the Company Translation reserve from Non- Share Share Accumulated Treasury Foreign controlling Total capital premium deficit shares Operations Total interests Equity US$ in thousands Balance as at January 1, 2013 ) ) ) 9 Profit for the year - 19 Other comprehensive income - * Total comprehensive income - - - 19 Transactions with owners of the Company, recognized directly in equity: Cost of share-based payments - Balance as at December 31, 2013 ) ) 28 Attributable to owners of the Company Translation reserve from Non- Share Share Accumulated Treasury Foreign controlling Total capital premium deficit shares Operations Total interests Equity US$ in thousands For the three months ended March 31, 2014 (unaudited) Balance as at January 1, 2014 ) ) 28 Loss for the Period - - ) - - ) 6 ) Other comprehensive income - Total comprehensive income(loss) - - ) - ) 6 ) Balance as at March 31, 2014 ) ) 34 Condensed Consolidated Interim Statements of Cash Flows For the three Months ended March 31, 2014 For the year ended December 31, 2013 (Unaudited) (Audited) US$ in thousands Cash flows from operating activities Net income (loss) ) Adjustments for: Financing expenses, net Gain on bargain purchase - ) Depreciation Cost of share-based payment - Company’s share of losses of investee accounted for at equity Decrease (increase) in trade receivables ) Decrease (increase) in other receivables and prepaid expenses ) Decrease in other assets 1 12 Increase (decrease) in accrued severance pay, net ) 22 Increase (decrease) in accounts payable ) Increase (decrease) in other payables and accrued expenses ) Taxes on income (Tax benefit) ) Taxes on income paid - ) Interest received 16 Interest paid ) ) ) Net cash provided by (used in) operating activities ) Condensed Consolidated Interim Statements of Cash Flows (cont’d) For the three Months ended March 31, 2014 For the year ended December 31, 2013 (Unaudited) (Audited) US$ in thousands Cash flows from investing activities: Purchase of property and equipment ) ) Acquisition of subsidiary, net of cash acquired - ) Investment in equity accounted investees ) ) Proceeds fromdeposits, net Settlement of forward contract - ) Depositfrom restricted cash, net Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayment of long-term loans and financial lease obligation ) ) Proceeds from debentures and loans, net Net cash provided by financing activities Exchange differences on balances of cash and cash equivalents Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of the period Reconciliation of Net income (loss) to Adjusted EBITDA (in US$ thousands) For the three Months ended March 31, For the year ended December 31, Unaudited Unaudited Net income (loss) for the period ) Financing expenses (income), net Gain on bargain purchase - ) Taxes on income (benefit) ) Depreciation Adjusted EBITDA
